Bell, Justice.
The defendant was indicted for the offense of murder by running over and killing a named person with an automobile, and on the trial was convicted of the offense charged. His motion for a new trial based solely upon the general grounds was overruled, and he excepted. Beld, that the evidence was sufficient to support the verdict, *283and the judgment refusing a new trial was not erroneous as contended. See Butler v. State, 178 Ga. 700 (173 S. E. 856); Jones v. State, 185 Ga. 68 (194 S. E. 216); Meadows v. State, 186 Ga. 592 (199 S. E. 133). The case differs on its facts from Ivey v. State, 191 Ga. 461 (12 S. E. 2d, 879). Judgment affirmed.
No. 13968.
January 13, 1942.

All the Justices concur.

Kelly & Hicks, for plaintiff in error.
milis G. Amall, attorney-general, Henderson Lanham, solicitor-general, m. J. Glower and G. m. Gregory Jr., assistant attorneys-general, contra.